        Case 3:20-cv-08016-DLR Document 56 Filed 12/31/20 Page 1 of 4




 1 Ryan D. Watstein (pro hac vice)
 2 rwatstein@kcozlaw.com
   Matthew A. Keilson (pro hac vice)
 3 mkeilson@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   171 17th Street, Suite 1550
 5 Atlanta, Georgia 30363
   Telephone: (404) 400-7300
 6 Facsimile: (404) 400-7333
 7
   Counsel for Defendant,
 8 All Reverse Mortgage, Inc.
 9                             UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
                                       (Prescott Division)
11
12
   Brenda Whittaker, individually and on         Case No: 3:20-cv-08016-DLR
13 behalf of all others similarly situated,
                                                 DEFENDANT ALL REVERSE
14                Plaintiff,                     MORTGAGE, INC.’S MOTION FOR
15 vs.                                           LEAVE TO FILE RESPONSE TO
                                                 PLAINTIFF’S NOTICE OF
16                                               SUPPLEMENTAL AUTHORITY
   All Reverse Mortgage, Inc.,
17
                Defendant.                       (Trujillo v. Free Energy Savings
18                                               Company, LLC)
19                                               Hon. Douglas L. Rayes
20
                                                 Complaint filed: January 16, 2020
21                                               FAC filed: March 3, 2020
22
23
24
25
26
27
28

                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
         Case 3:20-cv-08016-DLR Document 56 Filed 12/31/20 Page 2 of 4




 1          Defendant All Reverse Mortgage, Inc. (“ARM”) hereby requests leave to file the
 2 attached response to Plaintiff’s notice of supplemental authority in opposition to ARM’s
 3 motion for judgment on the pleadings (Doc. 52). Plaintiff’s notice directs the Court to an
 4 order denying a motion for judgment on the pleadings in Trujillo v. Free Energy Savings
 5 Company, LLC, No. 5:19-cv-02072, Doc. 76 (C.D. Cal. Dec. 21, 2020). For the reasons set
 6 forth below and in the attached response, Trujillo is legally flawed, creates more
 7 constitutional problems than it purports to solve, and should not be followed. Rather, this
 8 Court should follow the published, constitutionally sound opinions of three separate courts
 9 in Creasy v. Charter Comms., Inc., --- F.3d ----, 2020 WL 5761117 (E.D. La. Sept. 28, 2020),
10 Lindenbaum v. Realgy, LLC, --- F.3d ----, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020), and
11 Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., JSM-PR, --- F.3d ----, 2020 WL
12 7346536 (M.D. Fla. Dec. 11, 2020).
13          In Trujillo, the court denied the defendant’s motion for judgment on the pleadings for
14 lack of subject matter jurisdiction for pre-AAPC violations of the TCPA’s automated-call ban
15 (47 U.S.C. § 227(b)(1)(A)(iii)), which is the same motion ARM brought in this case.
16 However, the legal bases of the court’s decision are demonstrably erroneous. The court first
17 reasoned that AAPC only invalidated the government debt exception, but not the
18 discriminatory speech restriction. This holding is fundamentally at odds with the text of
19 AAPC, the text and logic of the First Amendment, and binding Supreme Court precedent.
20 The court then noted its conclusion was consistent with what several other courts have ruled
21 on the same subject—but in reality, other than Abramson and Shen, which ARM addressed
22 in earlier responses to notices of supplemental authority (Doc. 46; Doc. 50), none of those
23 decisions addressed the question at issue, here.
24          Trujillo also carries its erroneous reasoning to the illogical and constitutionally
25 impossible conclusion that the government debt exception was void ab initio, meaning that
26 it was a “‘nullity’ and ‘void’ when enacted, and for that reason ha[d] no effect on the original
27 statute.” Trujillo, No. 5:19-cv-02072, Doc. 76, at *6. Under this conclusion, government
28
                                                  -1-
                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 56 Filed 12/31/20 Page 3 of 4




 1 debt collectors—which were shielded from liability by the 2015 by amendment that AAPC
 2 allegedly declared void—can now be sued for violations of the automated-call ban, even
 3 though there was a law passed by Congress saying they could not be. That is the only possible
 4 result if the exception was void ab initio as Trujillo contends. But this premise—that,
 5 because the exception was void from the outset, even government debt collectors may be
 6 sued for calls between 2015 and 2020—cannot hold; the Constitution forbids someone from
 7 being sued for conduct explicitly permitted by Congress at the time it occurred. Binding
 8 Supreme Court authority, discussed in the attached, mandates this conclusion, under both the
 9 Ex Post Facto Clause and the Due Process Clause. Even Trujillo itself acknowledges this
10 problem, but failed to fully analyze the issue. No. 5:19-cv-02072, Doc. 76 at 7 (“The Court
11 acknowledges that [this] framework possibly could present due process implications . . .”).
12         ARM respectfully requests the opportunity to briefly expound on the points discussed
13 above and to further explain why Trujillo does not alter the conclusion that this Court lacks
14 subject matter jurisdiction over Plaintiff’s lawsuit, premised entirely on the automated-call
15 ban.
16
17 Dated: December 31, 2020                       KABAT CHAPMAN & OZMER LLP
18                                                By: /s/ Ryan D. Watstein
19                                                    Ryan D. Watstein
20
21                                                    Counsel for Defendant, All Reverse
                                                      Mortgage, Inc.
22
23
24
25
26
27
28
                                                -2-
                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
        Case 3:20-cv-08016-DLR Document 56 Filed 12/31/20 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2         I certify that today I filed Defendant All Reverse Mortgage, Inc.’s MOTION FOR
 3 LEAVE TO FILE RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL
 4 AUTHORITY (Trujillo v. Free Energy Savings Company, LLC) with the Clerk of Court
 5 using the CM/ECF system which will send a notice of electronic filing to the following
 6 counsel of record in this action:
 7
 8   Penny K. Koepke                           Patrick H. Peluso
     Maxwell & Morgan, P.C.                    Taylor T. Smith
 9   4854 E. Baseline Road, Suite 104          Woodrow & Peluso, LLC
     Mesa, Arizona 85206                       3900 East Mexico Avenue, Suite 300
10
     (480) 833-1001                            Denver, Colorado 80210
11   pkoepke@holaw.biz                         (720) 213-0675
                                               ppeluso@woodrowpeluso.com
12                                             tsmith@woodrowpeluso.com
13
14
     DATED: December 31, 2020                /s/ Ryan D. Watstein
15
                                             Ryan D. Watstein
16
                                             Counsel for Defendant,
17
                                             All Reverse Mortgage, Inc.
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
                                                                               3:20-cv-08016-DLR
                      DEF’S MOT FOR LEAVE TO FILE RESPONSE TO PL.’S NOTICE OF SUPP. AUTHORITY
